FERGUSON, Judge
(concurring).
I agree that the trial court’s refusal to grant a continuance and its dismissal of the plaintiff's legal malpractice action was not an abuse of discretion where the court did not receive a motion for continuance and Ahle’s counsel failed to appear for trial.
The alleged legal malpractice may not have been an act of malpractice in the usual meaning of the term, but a negligent destruction of evidence — a separate cause of action. It is alleged that medical records, essential to a claim for military disability benefits, were misplaced. See Miller v. Allstate, 573 So.2d 24 (Fla. 3d DCA 1990) and Continental Ins. Co. v. Herman, 576 So.2d 313 (Fla. 3d DCA 1990).